DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be amended to include updated patent information.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35-37, 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall (US 2003/0060821) in view of Fjield (US 7,083,614).
Regarding claim 35 and 43, Hall discloses an ablation device, the device comprising: an ablation catheter 50 comprising an ablation element (53); and an immobilizer mechanism (223, 233, 243, 253) coupled to the ablation catheter, wherein the immobilizer mechanism is distal to the ablation element (view figures 12-15 showing the immobilizer mechanism configurations distal to the ablation catheters), and is 
Regarding claim 36, Hall discloses the device according to claim 35, wherein the ablation catheter is a radiofrequency ablation catheter ([Para 0073] RF power supply).
Regarding claim 37, Hall discloses the device according to claim 35, wherein the device is steerable [Para 0015; both the ablation catheter and centering catheter are steerable].
Regarding claim 41, Hall discloses the device according to claim 35, further comprising a control system (102) operably coupled to the device.
Regarding claim 42, Hall discloses the device according to claim 41, wherein the control system controls an amount of energy transmitted to the ablation catheter [Para 0070].

Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall (US 2003/0060821) in view of Fjield (US 7,083,614) in further view of Zdeblick (US 2004/0193021).
Regarding claims 38 and 39, Hall discloses the device according to claim 35 including monitoring the output of the power generator [Para 0070], but fails to disclose wherein the immobilizer mechanism comprises an electrical conductivity sensor and wherein the electrical conductivity sensor can verify that a therapeutic ablation has been delivered. However, Zdeblick discloses a plurality of different types of sensors that may be powered by a power sources that can receive information including electrical conductivity sensors [see abstract text; Para 0056 includes a conductivity sensor for use within the heart]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the feedback of Hall utilize a conductivity sensor as taught by Zdeblick. Doing so would improve the monitoring of the cardiac tissue in order to complete the ablation procedure more efficiently.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall (US 2003/0060821) in view of Fjield (US 7,083,614) in further view of Hooser (US 2005/0235996).
Regarding claim 40, Hall discloses the device according to claim 35 including securing the ablation catheter in place with expansion techniques or fixed guide wires [Para 0064-0068], Hall fails to explicitly disclose a locking mechanism that is configured to lock the ablation catheter axially in place. However, Hooser discloses a locking mechanism that prohibits axial movement upon activation [Para 0014 and 0041]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the axial movement of the system of Hall include a locking mechanism as taught by Hooser. Doing so would ensure proper placement of the ablation catheter prior to performing the ablation procedure itself.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,554,851. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards a .
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,376,313. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards a method for ablating a target tissue in a patient’s body, including the use of an ablation catheter and immobilizer mechanism which includes axially pulling via the immobilizer mechanism the ablation element.

Conditionally Allowable Subject Matter

	The claims are currently rejected under double patenting and would be allowable upon the filing of a Terminal Disclaimer or otherwise overcoming the issued Double Patenting rejection.
Claim 44 is conditionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting rejection being overcome.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: 

Claims 43-54 are conditionally allowed. The applicant must overcome or resolve the issued double patenting rejection prior to the claims being formally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (double patenting rejection) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794